Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2022 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a server, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: provide one of a browser extension application or a browser plug-in application/display an indicator indicating that the browser extension application or the browser plug-in application is installed/monitor an active page associated with an application executing/determine that the active page meets predetermined criteria/responsive to determining that the active page meets predetermined criteria, update the indicator to indicate an option to apply loyalty points to offset a purchase price and enable selection of the indicator to display loyalty point data.
	This judicial exception is not integrated into a practical application. Claim 1 includes the additional elements of a communications module, processor coupled with the module, memory coupled to the processor, computing device, which represent generic computing elements. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements represent computing elements. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 11, 20 are directed to a method and computer-readable medium for performing the claimed limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea of Claim 1. The claims perform the claimed limitations of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Remaining dependent claims 2-10, 12-19 further narrow the abstract ideas of the independent claims. The claims further recite the abstract concept of a mathematical concept – i.e. mathematical relationships/calculations, which has been identified as an abstract idea by the 2019 PEG: determine a conversion rate of loyalty point to dollars based on the active page/convert the amount of loyalty points in the at least one loyalty point account to a dollar amount based on the conversion rate. The claims further include the additional element of a database, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. The claims do not include any additional elements. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-4, 6-9, 11-14, 16-18, 20 are rejected under 35 USC 103 as being unpatentable in view of Hudson (20180082320) in further view of Clark (20170293930).
	As per Claims 1, 11, 20, Hudson teaches a server , method and computer-readable medium comprising:
	a communications module  (at least para 99: the network adapter enables the processing system to mediate data in a network with an entity that is external to the device)
	a processor coupled with the communication module (at least para 92, 99)
	a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the processor to:   (at least para 92)
	provide one of a browser extension application or a browser plug-in application to a computing device, the browser extension application or the browser plug-in application allowing the server to communicate with the computing device to:  (at least para 92)
	monitor an active page associated with an application executing on the computing device (at least para 37,38; para 93 – components of the system are housed within the user computing device used to browse the website, while in other embodiments components of the system are housed within a system responsible for supporting the browser extension)
	display an indicator indicating that the browser extension application or the browser plug-in application is installed on the computing device;   (at least para 40 – special interface element that is shown on the checkout interface, interacting with the special element allows the user to request the system apply code(s) to the e-commerce platform)
	determine that the active page meets predetermined criteria   (at least para 38)
	responsive to determining that the active page meets predetermined criteria, updating the indicator to indicate an option to apply loyalty points to offset a purchase price and enable selection of the indicator to display loyalty point data.  (at least para 40 – upon determining the consumer has accessed the checkout interface, the browser extension generates a special element that allows the consumer to request the system apply code(s) to the e-commerce platform. Responsive to determining that the special interface element has been selected, the system automatically applies the codes to the e-commerce platform on behalf of the consumer. para 93 – the system may operate in the capacity of a server or a client machine in a server network environment, or as a peer machine in a peer to peer network environment. See para 92-101 for processor and server operations).
	While Hudson teaches providing a user an opportunity to offset a purchase price, it does not teach using loyalty points to offset the price. However, Clark teaches:
	an option to apply loyalty points to offset a purchase price  (at least para 43; para 51 – subsequent to initiating the transaction, consumer may request to redeem the rebates or points in his/her account. para 189: merchant may be an online retailer in an e-commerce transaction)
	It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Hudson’s existing features, with Clark’s feature of wherein an option to offset a purchase price is applying loyalty points, to allow users to apply promotions in real-time as part of a transaction- Clark, para 7-9. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	As per Claims 2, 12, Hudson in view of Clark teach:
	receive, via the communications module and from the computing device, a signal indicating selection of the indicator;  (Clar, at least para 58, 65)
	obtain, from a database, loyalty point data; 	send, via the communications module and the computing device, a signal causing the computing device to display an interface that includes the loyalty point data.  (Clark, at least: para 34, para 150 – storing account profiles; each account profile includes data associated with a transaction account. The data includes identification info of the transaction account and a reward value; the reward value may refer to available rebates or points.)
	As per Claims 3, 13, Hudson in view of Clark teach:
	the interface includes at least one selectable option to apply the loyalty points to offset the purchase price.  (Clark: at least para 43, 51: one of the reward rules may indicate that either the same amount or rebates or points twice the sale price is sufficient to complete the current transaction; subsequent to initiating the transaction, consumer may request to redeem the rebates/points in their account.  para 189: the merchant may be an online retailer in an e-commercial transaction. )
	As per Claims 4, 14, Hudson in view of Clark teach:
	determine a conversion rate of loyalty points based on at least one of the active page or an item being displayed on the active page;  (Clark, at least: para 52)
	receive, via the communications module and from the computing device, a signal indicating selection of the at least one selectable option to apply the loyalty points;  (Clark, at least: para 58, 65; para 66 – transmitting device may be configured to electronically transmit the generated data signal to the entity in payment network)
	after receiving the signal indicating selection of the at least one selectable option, debit at least one loyalty point account by a first amount based on the determined conversion rate and crediting a value account by a second amount that is based on the first amount.  (Clark, at least: para 30 , 55 – upon receiving the second message that includes the clearing amount, execute another query on account database to deduct a deduction amount from the reward value in consumer’s account based on the clearing amount. The deduction may be generated based on at least the clearing amount and the conversion rate; see also para 199)
	As per Claims 6, 16, Hudson in view of Clark teach:
	at least one selectable option includes one or more selectable options to adjust an amount of loyalty points to be used.  (Clark, at least para 77)
	As per Claim 7, Hudson in view of Clark teach:
	the indicator is updated during a shopping experience on an e-commerce website of mobile application 	(Hudson, at least: para 37, 38)
and prior to a checkout page being displayed as the active page.  (Hudson, at least: para 34, 189-  merchant may be an online retailer in an e-commerce transaction.)
	As per Claims 8, 17, Hudson in view of Clark teach:
determining that a particular item is displayed on the active page; determining that the active page is a checkout page; determining that the active page is associated with a partner merchant. (Hudson, at least para 38, 39: the browser extension can monitor whether the consumer has accessed the checkout interface is construed as determining the active page is a checkout page.)
determining that the active page is found in a whitelist;  (Hudson, para 38)
	As per Claims 9, 18, Hudson in view of Clark teach:
determine an amount of loyalty points in at least one loyalty point account; (Clark, at least: para 34, para 150 – storing account profiles; each account profile includes data associated with a transaction account. The data includes identification info of the transaction account and a reward value; the reward value may refer to available rebates or points.)
display the indicator to include the amount of loyalty points in the at least one loyalty point account. ( Clark teaches amount of digital loyalty points in a loyalty point account, as noted above. Hudson further teaches an indicator that indicates digital codes, and providing a user an opportunity to offset a purchase price: at least para 40 – upon determining the consumer has accessed the checkout interface, the browser extension generates a special element that allows the consumer to request the system apply code(s) to the e-commerce platform. Responsive to determining that the special interface element has been selected, the system automatically applies the codes to the e-commerce platform on behalf of the consumer. para 93 – the system may operate in the capacity of a server or a client machine in a server network environment, or as a peer machine in a peer to peer network environment. See para 92-101 for processor and server operations).

	Claims 5, 15 are rejected under 35 USC 103 as being unpatentable in view of Hudson (20180082320) in further view of Clark (20170293930), in even further view of Ortiz (20190073666).
	As per Claims 5, 15, Hudson in view of Clark teach the server of claims 1-4. Hudson in view of Clark further teach:
	determine the conversion rate of loyalty points based on at least one of the active page or the item being displayed on the active page  (Hudson teaches identifying the active page or item being displayed on the active page- para 39, 52. Clark teaches determining a conversion rate of loyalty points based on an active transaction- at least para 52.)
	Ortiz further teaches:	
determining the conversion rate…includes obtaining the conversion rate from a predetermined list that includes at least one of a list of merchant, items of uniform resource locators (URLs) and corresponding conversion rates.  (at least para 181; 183; see also fig16 and associated text)
Clark and Ortiz are analogous references as both disclose various embodiments of loyalty point redemption and version. 
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Hudson’s existing features, combined with Clark’s existing features, with Ortiz’s feature of determining the conversion rate includes obtaining the conversion rate from a predetermined list that includes at least one of a list of merchant, items of uniform resource locators (URLs) and corresponding conversion rates, since determining conversion rates from a list of merchant allows parties of the system to use variable conversion rates; variable conversion rates provide the obvious benefit of allowing sellers to increase their conversion rate to entice consumers to complete transactions. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10, 19 are rejected under 35 USC 103 as being unpatentable in view of Hudson (20180082320) in further view of Clark (20170293930), in even further view of Taffer (20210295368).
	As per Claims 10, 19, Hudson in view of Clark teach the server of claims 1 and 11, as well as determining the loyalty points amount in a point account, as noted above. Taffer further teaches:
	determine an amount of loyalty points in at least one loyalty points account;	determine a conversion rate of loyalty points to dollars based on the active page;	convert the amount of loyalty points in the at least one loyalty point account to a dollar amount based on the conversion rate; display the indicator to include the dollar amount.    (at least: para 26-27- selection of selectable indicator the system may generate a notification for display on the user device which may include remaining reward points available for redemption and/or cash equivalent of the remaining reward points, para 51 – “notification message…you’ve earned %800.50 in cashback”)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Hudson’s existing features, combined with Clark’s existing features, with Taffer’s feature of determine an amount of loyalty points in at least one loyalty points account;	determine a conversion rate of loyalty points to dollars based on the active page;	convert the amount of loyalty points in the at least one loyalty point account to a dollar amount based on the conversion rate; display the indicator to include the dollar amount, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, AU 3622
11/30/2022